FILED
                           NOT FOR PUBLICATION
                                                                             MAY 13 2016

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARK S. CHESLER,                               No. 13-36098

              Plaintiff - Appellant,           D.C. No. 3:12-cv-05261-RJB

  v.
                                               MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                        Argued and Submitted May 2, 2016
                               Seattle, Washington

Before: GRABER and BERZON, Circuit Judges, and CURIEL,** District Judge.

       Mark S. Chesler appeals the district court’s judgment affirming the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Gonzalo P. Curiel, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.


                                          1
Commissioner’s denial of his application for Social Security, and Supplemental

Security Income, disability benefits because he did not have a severe impairment.

We have jurisdiction under 28 U.S.C. § 1291 and, reviewing the ALJ’s decision for

substantial evidence, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), we

affirm.

      1. Substantial evidence supports the ALJ’s finding at Step 2 that Chesler’s

medically determinable impairments were not severe. First, the medical opinions

support the ALJ’s determination that Chesler was able to perform basic work

activities. Second, during the relevant time period, Chesler was actively looking

for work and worked whenever he could locate a job. When he worked, his

condition improved; however, when he was out of work, his condition worsened.

      2. The ALJ provided specific, clear and convincing reasons for rejecting

Chesler’s subjective symptom testimony. See Burrell v. Colvin, 775 F.3d 1133,

1136 (9th Cir. 2014). First, the record supports the ALJ’s conclusion that

Chesler’s mental health symptoms were situational, and so unlikely to persist once

Chesler’s circumstances improved. Second, the ALJ found that Chesler’s

symptom testimony was contradicted by his continual search for work and his

ability to work whenever he could find a job. Even assuming that the ALJ erred in

rejecting Chesler’s symptom testimony for other reasons, any error was harmless.


                                         2
See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)

(holding that where one of an ALJ’s several reasons supporting an adverse

credibility finding is held invalid, the error is harmless if it “does not negate the

validity of the ALJ’s ultimate conclusion that [the claimant’s testimony] was not

credible”).

      3. The ALJ did not err in not fully crediting the medical opinions. First, the

ALJ fully credited the opinions of Dr. Anjan Sattar, Chesler’s treating physician,

and Dr. Patrick Radecki, the consultative examiner. Second, the ALJ considered

and credited the limitations noted by Dr. Michael Brown and Dr. Rita Flanagan

concerning Chesler’s cognitive and social impairments, but only to the extent their

opinions demonstrated that his limitations were primarily situational, which is

supported by the record. Third, the ALJ provided specific and legitimate reasons

for rejecting the opinions of Dr. Janis Lewis because they were internally

inconsistent. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Dr.

Lewis’ opinion was also contradicted by other contemporaneous records. Lastly,

the ALJ provided germane reasons for rejecting Chesler’s global assessment of

functioning scores of 48-50 that were assessed by his clinicians. See Molina, 674
F.3d at 1111.

      AFFIRMED.


                                            3